Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 February 2020 has been   considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, “wherein the first film body and the second film body are rolled while the first film body and the second film body are stacked on each other” is indefinite.  The claim appears to be a product-by-process claim. But, the description of rolling the first film body and the 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hagermann (DE 10 2008 002 542).
Regarding claim 1, Hagermann teaches an actuator comprising: 
a first film body including a first dielectric elastomer film (dielectric elastomer foil) 2 and a first electrode layer 3 provided on a surface of the first dielectric elastomer film (Fig.4); and 

the actuator is configured such that the first film body and the second film body are stacked on each other (¶[0045]; Fig.5); and 
the electrode layer 3 included in at least one of the first film body 2 and the second film body 2 includes a plurality of linear electrodes (not numbered) extending in a first direction 111 and provided at intervals in a second direction 100 that is orthogonal to the first direction (Fig.4).  

    PNG
    media_image1.png
    220
    494
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    314
    515
    media_image2.png
    Greyscale

	Regarding claim 2, as best understood, the first film body and the second film body are rolled “while the first film body and the second film body are stacked on each other” [sic] (i.e., two foils 2 are stacked and rolled; abstract; ¶[0045]; Figs.3&5). 
	Regarding claim 3, as best understood, the first film body 2 and the second film body 2 are rolled such that the first direction 111 coincides with a direction in which the first film body and the second film body are rolled (i.e., films 2 rolled in direction 111 so that they are concentric to axis 100, Fig.3) “while the first film body and the second film body are stacked on each other” [sic] (abstract; ¶[0045]; Figs.3&5).
	Regarding claim 4, the electrode layer 3 includes the plurality of linear electrodes extending in the first direction 111, a first connection electrode (not numbered) connecting a first .
Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Pelrine (US 6,376,971).
Regarding claim 1, Pelrine teaches an actuator (stacked multilayer actuator) 245 comprising: 
a first film body including a first dielectric elastomer film (polymer layer) 246 (various examples of which are given in c.10:45-c.11:50) and a first electrode layer 248 provided on a surface of the first dielectric elastomer film; and 
a second film body including a second dielectric elastomer film (polymer layer) 246 and a second electrode layer 249 provided on a surface of the second dielectric elastomer film, wherein: 
the actuator is configured such that the first film body and the second film body are stacked on each other (i.e., the stacked multilayer actuator 245 includes three polymer layers 246 layered upon each other and may be attached by adhesive layers 247; c.15:15-18); and 
the electrode layer 248 (or 249) included in at least one of the first film body and the second film body includes a plurality of linear electrodes 248 (or 249) extending in a first direction (i.e., in direction of z-axis; annotated Fig.2G) and provided at intervals in a second direction that is orthogonal to the first direction (i.e., x-axis; Fig.2G).  

    PNG
    media_image3.png
    472
    909
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Pelrine (US 6,376,971).
In Pelrine’s Fig.2G actuator 245, the first film body and the second film body are stacked on each other (c.15:15-18) but are not further “rolled”.
But, Pelrine teaches embodiments with other polymer orientations, including inchworm actuator 242 comprising two or more rolled polymer layers (c.15:38-c.16:34; Fig.2I). Combining directional variability of the pre-strain, different ways to constrain a polymer, scalability of electroactive polymers to both micro and macro levels, and different polymer orientations (e.g.,rolling or stacking individual polymer layers) permits a broad range of actuators that convert electrical energy into mechanical work and that find use in a wide range of applications (c.6:17-24), e.g., linear actuators in robotic legs and fingers and high force grippers (c.15:44-49).

permits a broad range of actuators that convert electrical energy into mechanical work and that find use in a wide range of applications such as in linear actuators in robotic legs and fingers and high force grippers.  
Regarding claim 3, as best understood, Pelrine teaches the first film body and the second film body are rolled such that the first (z) direction (Fig.2G) coincides with a direction in which the first film body and the second film body are rolled (arrow; Fig.2I) while the first film body and the second film body are stacked on each other.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pelrine in view of Holman et al. (US 9,081,190).
Pelrine generally teaches the invention including the electrode layer includes the plurality of linear electrodes 249 extending in the first (z) direction and adjacent to one another (Fig.2I), but does not further teach “a first connection electrode connecting a first end of one of the linear electrodes and a first end of another one of the linear electrodes that is adjacent to the one of the linear electrodes on one side, and a second connection electrode connecting a second end of the one of the linear electrodes and a second end of yet another one of the linear electrodes that is adjacent to the one of the linear electrodes on the other side.”
But, Holmann teaches an actuator comprising a dielectric polymer elastic layer 910 (c.11:31-33) with a plurality of linear electrodes 915/926a-926d extending in a first direction and adjacent to one another and a first connection electrode 925a connecting a first end of one of the linear electrodes 926a and a first end of another one of the linear electrodes 926a that is adjacent to the one of the linear electrodes on one side, and a second connection electrode 925b 


    PNG
    media_image4.png
    301
    529
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    269
    383
    media_image5.png
    Greyscale

Thus, it would have been obvious before the effective filing date to provide Pelrine with a first connection electrode connecting a first end of one of the linear electrodes and a first end of another one of the linear electrodes that is adjacent to the one of the linear electrodes on one side, and a second connection electrode connecting a second end of the one of the linear electrodes and a second end of yet another one of the linear electrodes that is adjacent to the one of the linear electrodes on the other side since Holmann teaches this would have provided means to apply a DC or an AC voltage or an electric current to generate the electric field that deforms the elastic layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BURTON S MULLINS/Primary Examiner, Art Unit 2832